Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responses to Amendments and Arguments
This communication is in response to the amendments filed on 08/26/2022.
The amendment filed on 08/26/2022 has been entered. Claim 1 is amended and Claim 18 is canceled. Claims 1-17 and 19-22 are pending.
Applicant’s arguments, see pages 7-9, filed 08/26/2022, with respect to the rejections of claims 1-8, 10-14, 17 and 19-22 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-17 and 19-22 are allowed. 

Reason for Allowance
Regarding claim 1, the closest prior art does not teach “the frequency-filtered amplified difference signal is calculated from at least one of subtracting the first signal from the second signal or measuring a difference signal resulting from the destructive interference”.
Claims 2-17 and 19-22 are allowable due to their dependency on Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/BYUNG RO LEE/
Examiner, Art Unit 2866
/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858